Citation Nr: 1505510	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  07-26 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including as secondary to service-connected disability.

2.  Entitlement to a disability rating higher than 20 percent prior to February 3, 2014, and higher than 60 percent thereafter, for gout.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to September 1981.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO denied the Veteran's claims for service connection for sleep apnea and for an increased rating for gout, rated as noncompensably disabling at that time.

In a May 2012 decision, the Board granted the Veteran an increased rating, to 20 percent, for his service-connected gout but otherwise denied the Veteran's claims.  In April 2013, the Veteran's representative and VA's Office of General Counsel filed a joint motion requesting that the United States Court of Appeals for Veterans Claims (Court) vacate the Board's decision, in relevant part, insofar as it denied the Veteran's claim for service connection for sleep apnea and his claim for entitlement to a rating higher than 20 percent for gout.  That same month, the Court granted the Joint Motion and remanded the case to the Board for compliance with its terms.  The Board subsequently remanded the case in January 2014 for further evidentiary development and adjudication.  In the remand, the Board directed the agency of original jurisdiction (AOJ) to conduct VA examination of the Veteran and then re-adjudicate his claims.  The Veteran was scheduled for VA examinations, which were conducted in February and April 2014, and the AOJ subsequently issued a supplemental statement of the case in July 2014 in which it again denied the Veteran's claim for service connection.  In June 2014, the AOJ issued a rating decision in which it granted an increased rating of 60 percent for gout, effective from February 3, 2014.  

The Veteran testified before the undersigned Veterans Law Judge at videoconference hearings in January 2010 and February 2012.  Transcripts of the hearings have been associated with the Veteran's claims file.

The decision below addresses the Veteran's claim for service connection for sleep apnea.  The gout rating issue is addressed in the remand that follows the decision.


FINDING OF FACT

Sleep apnea is not attributable to the Veteran's period of military service and has not been caused or made worse by service-connected disability.


CONCLUSION OF LAW

The Veteran does not have sleep apnea that is the result of disease or injury incurred in or aggravated during active military service; sleep apnea is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development action needed to render a decision on the claim decided herein has been accomplished.

In this respect, through November 2005 and December 2006 notice letters, the RO notified the Veteran of the legal criteria governing his claim and the evidence needed to support his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the November 2005 and December 2006 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned November 2005 and December 2006 letters.  The Veteran was further provided notice concerning the criteria for assigning disability ratings or effective dates pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) via a March 2006 letter.  These questions are thus not now before the Board.  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  The Veteran's service treatment records have been associated with the claims file, as have records from post-service treatment from both private and VA treatment providers.  The Veteran has not otherwise alleged that there are any outstanding medical records probative of the claim that need to be obtained.  The Veteran also underwent VA examination in January 2011 and April 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are collectively adequate, as they are predicated on physical examination as well as consideration of the medical records in the claims file and the Veteran's history and reported symptomatology.  The opinions address all of the pertinent evidence of record, to include statements given by the Veteran at the time of examination, and provide complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim decided herein have been met.  38 C.F.R. § 3.159(c)(4).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159. 


II.  Analysis

The Veteran contends that he experiences sleep apnea as a consequence of military service.  Alternately, the Veteran contends that the identified disorder developed secondary to his service-connected glomerulosclerosis with nephrotic syndrome, hypertension, and renal failure, or to medications used to treat the service-connected disabilities.  Therefore, the Veteran contends that service connection is warranted for sleep apnea.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999). 

Under applicable law, service connection may be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2006).  The Court has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 U.S.C. § 1131 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such claimant shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See id. at 448.

The Board notes that, during the course of the Veteran's appeal, there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected disability is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.

Relevant evidence consists of the Veteran's service treatment records as well as records of post-service treatment the Veteran has received from both private and VA treatment providers.  The Veteran has also undergone VA examinations in January 2011 and April 2014 and has submitted multiple letters from his private physicians.  Review of the Veteran's service treatment records reflects that they are silent as to any complaints of trouble sleeping prior to his separation evaluations.  At his separation examination conducted in February 1981, the Veteran was noted to have normal neurological and respiratory symptoms.  Although the examiner noted the Veteran's complaint of trouble sleeping, no diagnosis was assigned.  Similarly, the Veteran reported in the February 1981 separation report of medical history his trouble sleeping, but no diagnosis was assigned.  

Post-service treatment records reflect that the Veteran has sought treatment on multiple occasions for problems sleeping.  The Veteran underwent a sleep study in April 2001, which was negative for sleep problems.  However, at a later private sleep study in November 2005, the Veteran was diagnosed with severe sleep apnea, both obstructive and mixed.  No etiological opinion was offered.  The Veteran was again diagnosed with sleep apnea by his VA treatment providers in July 2009.  

The Veteran underwent VA examination in January 2011 and April 2014.  At the January 2011 examination, the examiner acknowledged the Veteran's diagnosis of sleep apnea but opined that the disorder was not likely related to service or service-connected disability.  In so finding, the examiner found the disorder to be likely related to the Veteran's obesity and pointed to medical literature suggesting that there was not a known link between sleep apnea and kidney or heart problems.  Pursuant to the Board's January 2014 remand, the Veteran again underwent VA examination concerning his claimed sleep apnea.  The April 2014 examiner acknowledged the 2005 diagnosis of mixed and obstructive sleep apnea as well as the 2013 diagnosis of obstructive sleep apnea requiring a CPAP machine.  The examiner further acknowledged that the Veteran had complained of sleep problems in service but noted that there was no documentation of the type of problems he had experienced, such as snoring or periods of apnea.  The examiner stated that it was impossible to diagnose sleep apnea by merely looking to complaints of sleep problems, particularly without any evidence that the problems the Veteran experienced were actually manifested by symptoms such as snoring or periods of apnea that could indicate the presence of sleep apnea as opposed to a different sleep disorder.  The examiner thus concluded that it was less likely than not that the Veteran's sleep apnea began in service.

The Veteran has also submitted multiple letters from private treatment providers concerning his service connection claim.  Letters from a physician dated in July and September 2007 reflect that physician stated that the Veteran's medication due to his service-connected kidney disorder has side effects such as sleep apnea.  In addition to the medical evidence, the Veteran has submitted multiple statements in support of his claim and has testified before the undersigned Veterans Law Judge.  In particular, the Veteran contended at the January 2010 and February 2012 hearings before the undersigned Veterans Law Judge that he believes his sleep apnea is due to his service-connected kidney disorder and hypertension, and the medications used to treat those disabilities.  The Veteran also stated at the hearings that his private physician has confirmed his beliefs as to the etiology of his disorder.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for sleep apnea.  The Board notes in particular that the Veteran was not treated for any problems with sleep at any time during service; although he responded "Yes" when asked if he experienced problems sleeping in a February 1981 separation report of medical history, no diagnosis was assigned, and his neurological and respiratory systems were found to be normal at the time.  The Veteran did not seek treatment for any sleep problems until many years after his separation from service, and was specifically found at a 2001 sleep study not to experience sleep apnea.  The January 2011 and April 2014 VA examiners' opinions support the conclusion that the Veteran does not now have sleep apnea due to service.  Such a conclusion is consistent with the record showing no sleep apnea as recently as 2001, many years after leaving military service.

The Board concedes that the Veteran's current treatment records and VA examination confirm a current diagnosis of sleep apnea, but concludes that there is no competent medical evidence relating the disorder to service, or to his service-connected disabilities.  Although the Veteran indicated at his February 1981 separation evaluations that he was having trouble sleeping, no diagnosis was made at the time.  Records of the Veteran's post-service treatment further reflect that he underwent sleep study in April 2001, which was negative for sleep problems; he was not assigned a diagnosis of sleep apnea until 2005, nearly 25 years after leaving active duty.  Importantly, there is simply no evidence of record to suggest that the Veteran's currently diagnosed sleep apnea is traceable to his time in service.  

The Board notes that the Veteran has stated in multiple submissions to VA, as well as at his hearings before the undersigned Veterans Law Judge, that he believes his current sleep apnea is attributable to service.  However, in order for the Veteran's claim to be granted, the record must contain persuasive medical evidence linking the present disorder to service.  Here, however, the medical evidence does not lead to a conclusion of service connection.  Indeed, as noted above, the weight of the evidence supports the findings of the January 2011 and April 2014 VA examiners, who both offered unfavorable opinions as to any relationship between any current sleep apnea and the Veteran's period of military service.  The Board takes particular note that the April 2014 VA examiner specifically considered the Veteran's contentions regarding continuity of symptomatology of sleep problems from his time in service to the present.  The examiner nevertheless concluded that the Veteran's current sleep apnea was not likely related to service.  Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking the current disability to service.  The Board is satisfied that the VA examiners' opinions are adequate for deciding this appeal.  Because these opinions are not controverted by any probative medical evidence of record, in light of the foregoing analysis and the underlying facts, the Veteran's service connection claim for sleep apnea on a direct basis must be denied.

The Board acknowledges that the Veteran has contended that he first experienced sleep problems in service that have continued to the present.  However, as noted above, the Veteran underwent a sleep study in 2001-twenty years after his separation from service-and was not diagnosed with any sleep apnea at that time.  The first diagnosis of sleep apnea present in the record is from November 2005.  Consequently, it cannot be concluded that the Veteran had symptoms of sleep apnea that began in service and have continued without interruption to the present.  This evidence contradicts the Veteran's version of events regarding the continuity of symptomatology of his claimed sleep apnea.  Further, the April 2014 VA examiner specifically considered the Veteran's contentions regarding continuity of symptomatology and nevertheless concluded that his current sleep apnea is less likely than not related to service.  Consequently, the Board finds that, to the extent that the Veteran has asserted that he developed sleep apnea while on active duty that has continued to the present, that assertion is not credible.

Because the question of whether a disability such as sleep apnea is related to another disorder such as glomerulosclerosis or hypertension is a medical question requiring expertise, the Board relies upon the January 2011 VA examiner's opinions in making its determination.  The examination report reflects that the examiner examined the Veteran's claims file and understood the medical questions asked by the originating agency.  Additionally, the examiner offered a clear rationale for his opinion that the Veteran's sleep apnea was less likely than not related to or aggravated by his service-connected disorders, relying on the examination and his medical expertise as well as review of medical literature in concluding that any connection between his sleep apnea and his service-connected disabilities was doubtful.  Specifically, the examiner noted that the Veteran's current sleep apnea was likely attributable, not to service or to service-connected disability, but to obesity and diabetes-conditions that are not service connected.  

In so finding, the Board acknowledges that there are opinions in the file that purport to offer an etiological link between the Veteran's current sleep apnea and his service-connected disabilities.  However, an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

For the reasons set forth herein, the Board is satisfied that the January 2011 and April 2014 VA examiners' opinions are adequate for deciding this appeal and are of greater weight than the opinions offered by the Veteran's private physician in July and September 2007.  Importantly, the letters from the Veteran's private physician dated in July and September 2007 each state only that the medications the Veteran took to treat his service-connected disabilities have side effects "such as ... sleep apnea."  The physician did not offer an opinion in either letter that the medications were in fact causing such side effects in the Veteran's case.  In so observing, the Board notes that service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  

Thus, the Board finds that the July and September 2007 letters submitted by the Veteran's private physician, which each noted only that medications the Veteran was taking could cause side effects such as those for which he is currently seeking service connection, do not have the required degree of medical certainty required for service connection.  The Board notes in this connection that a physician's statement framed in terms such as "can" or "may" is not definitive.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Obert, 5 Vet. App. at 33 (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus; Tirpak, 2 Vet. App. at 611 (medical evidence merely indicating that an alleged disorder "may or may not" exist or "may or may not'" be related is too speculative to establish the presence of the claimed disorder or any such etiological relationship).  The strongest evidence in favor of the Veteran's claim is the generalized statements from his private physician indicating that medications used to treat his service-connected disabilities may cause side effects such as sleep apnea.  This evidence is outweighed by the medical evidence from the January 2011 VA examiner's well-reasoned opinions, based on both the Veteran's reported history and his medical records, that his currently diagnosed sleep apnea is not likely related to or aggravated by his service-connected disabilities.  

Given the failure of the private treatment provider to provide anything more definitive, and in light of the well-reasoned opinion offered by the VA examiner in January 2011, which relied on consideration of the Veteran's entire medical history as well as the examiner's medical knowledge and expertise, the Board finds the statements reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The January 2011 VA examiner, by contrast, provided a report that fully considered the Veteran's history, set out his findings in detail, and contained thoroughly articulated reasons for his conclusions.  Thus, the Board relies upon the January 2011 VA examiner's opinion in making its determination.  As discussed above, the January 2011 VA examination specifically addressed causation, clearly indicating that the Veteran's current sleep apnea was not caused or permanently worsened by his service-connected disabilities.  Additionally, the examiner offered a clear and well-reasoned rationale for his opinion that the evidence contained in the Veteran's claims file supported a conclusion that his current sleep apnea was not caused or aggravated by a service-connected disorder, relying on the examination report and his medical expertise, as well as current medical knowledge, in concluding that any causation or aggravation was doubtful.  For these reasons, the Board concludes that the January 2011 VA examiner's opinion is of greater weight.

The Board has considered the Veteran's contentions that his sleep apnea was caused or worsened by his service-connected disabilities.  However, as a layperson, the Veteran has no competence to give a medical opinion in complex cases such as this.  Thus, while the Veteran s competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition such as sleep apnea that requires specialized testing to diagnose.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, while the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiners who provided the opinion that sleep apnea was not caused or aggravated by service or by his service-connected disabilities.  Thus, the Veteran's own assertions as to the etiology of his current sleep apnea have no probative value.

The Board thus concludes that the evidence of record does not link the Veteran's current sleep apnea to service or to his service-connected disabilities.  Therefore, the Board concludes that the Veteran's current sleep apnea is not the result of disease or injury incurred in or aggravated by service, and any such disability is not proximately due to or the result of a service-connected disability.  The claim for service connection for sleep apnea must thus be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for sleep apnea is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for a disability rating higher than 20 percent prior to February 3, 2014, and higher than 60 percent thereafter, for his service-connected gout.  The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

The Board notes that relevant evidence of record consists of treatment records from private and VA treatment providers, as well as VA examinations conducted in February 2008, January 2011, and February 2014.  Records from the Veteran's ongoing treatment with VA providers document that he was treated for acute flares of gout in August 2004, November 2006, March 2007, August 2007, and August 2009.  He was further seen for emergency treatment of an acute gout flare in January 2012.  Report of a VA examination conducted in August 2005 noted a diagnosis of gout but found the Veteran to have no active process at that time.  At his February 2008 VA examination, the Veteran was noted to have "intermittent" flares of gout with remissions.  He was noted to have pain in the feet bilaterally, but the disorder was found not to affect the motion of any joint.  The examiner noted the Veteran's report that his gout flared every three to four months and caused him to take to his bed for up to a week each time.  However, physical examination found no flare of gout at the time.  Similarly, at his January 2011 VA examination, the Veteran complained of having acute flare ups that migrated between his feet, ankles, elbows, and toes.  At that time, the Veteran reported experiencing approximately three flares of gout every month that made it difficult for him to walk and lift and carry objects.  The Veteran further complained that during flares he experienced decreased strength and stamina and increased pain, leading to "general debility."  Physical examination revealed that motion of the Veteran's joints was not affected.  Radiological evaluation found mild degenerative changes in the Veteran's ankles bilaterally, as well as minimal degenerative change of the first metatarsophalangeal joints bilaterally.  The examiner found the Veteran to have "mild to moderate" gout with no clinical findings at the time of examination.

Pursuant to the Board's January 2014 remand, the Veteran was again provided VA examination in February 2014.  At that time, the examiner noted the Veteran's report of flare-ups of gout occurring in his great toes, feet, ankles, wrists, and elbows.  The Veteran reported that he had experienced a flare in his right great toe and right elbow two weeks prior to examination, although no residuals were noted on physical examination.  The Veteran reported that he took daily medication to address his gout, although he denied any weight loss or anemia.  No limitation of joint movement or joint deformities were noted; similarly, the examiner found no systemic involvement attributable to the Veteran's gout.  The examiner found the Veteran to experience four or more incapacitating exacerbations of gout per year, basing this finding on the Veteran's report that he is unable to walk when he experiences a gout flare in his foot.  The examiner specifically found the Veteran to experience no constitutional manifestations associated with his gout.  Range-of-motion testing of the Veteran's elbows, ankles, and wrists was normal bilaterally on repetitive-motion testing.  The examiner stated that in her opinion, "there is evidence that pain could significantly limit functional ability during flare-ups."  However, the examiner did not equate such functional loses to additional degrees of limited motion, as requested in the January 2014 remand.  Additionally, the examiner did not offer any clear opinion as to whether the Veteran experiences gout as an active process or whether he experiences chronic residuals of gout.  

The Veteran's gout has been evaluated as 20 percent disabling prior to February 3, 2014, and as 60 percent disabling thereafter, as an active process under 38 C.F.R. § 4.71a, Diagnostic Code 5017, which provides that gout should be rated under Diagnostic Code 5002, which in turn provides that the disability may be rated as an active process or on the basis of chronic residuals.  38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5017 (2014).  For an active process, a 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A rating of 60 percent is warranted with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A rating of 100 percent is warranted with constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (2014).  

When rating gout based on its chronic residuals, Diagnostic Code 5002 permits evaluation based on limitation of motion or favorable or unfavorable ankylosis of specific joints affected, consistent with applicable rating criteria.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Id.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  A Note to the Code provides that the rating for active-process gout cannot be combined with that for residuals based on limitation of motion or ankylosis; the higher rating is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  

The Board further notes that when evaluating musculoskeletal disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension (C&P) Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's or spine's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  

Additionally, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  

In this case, despite the directives set forth in the January 2014 remand, the February 2014 VA examiner did not specifically discuss the severity of the Veteran's flare-ups of gout.  In that connection, the Court has stressed that, in evaluating disabilities of the joints, VA has a duty to determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination and whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011), citing DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2014).  The Court has indicated that these determinations should be made by an examiner and should be portrayed by the examiner in terms of the additional loss in range of motion due to these factors.  Here, although the February 2014 VA examiner opined that pain could significantly limit functional ability during flare-ups of the Veteran's gout, she failed to express such functional loss for each affected joint in terms of additional range-of-motion loss (i.e., beyond what is shown clinically).  The February 2014 VA examiner further failed to offer a clear opinion as to whether the Veteran's gout is an active process or to provide a detailed description of all chronic residuals he experiences.  

Therefore, the Board finds that another examination is warranted in order to comply with Mitchell and DeLuca, as well as with the April 2013 Joint Motion.  38 U.S.C.A. § 5103A(d)(1) (West 2014).  Specifically, the examiner must provide a clear, thorough discussion as to whether the Veteran's gout can be considered an "active process" at any time to warrant a rating under Diagnostic Code 5002.  In so doing, the examiner must specifically consider the findings of the January 2011 and February 2014 VA examiners that he has no symptomatology in his joints when not experiencing flare-up of gout.  The examiner must specifically discuss whether the Veteran's flare-ups represent an active process and whether there are, in fact, any chronic residuals in any of the joints affected by the gout.  In addition, the VA medical examiner must conduct range-of-motion testing of each of the Veteran's joints affected by his gout, addressing the DeLuca requirements, including specific findings pertaining to loss of range of motion in the each such joint due to repetitive motion.  The examiner must identify, in the context of these findings, at what point pain begins in each range of motion and must discuss the presence and extent of the Veteran's current functional impairment due to his service-connected gout.  In sum, a remand is required to have an examiner supplement the record with reports regarding the current severity of the Veteran's disability.  See 38 U.S.C.A. § 5103A; Ardison, supra.  

Finally, a supplemental statement of the case must be issued, something that was not done after the AOJ's award of the 60 percent rating.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2014). 

The entire claims file, to include a complete copy of this remand, must be made available to the examiner designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

The examiner must provide a clear, comprehensive discussion as to whether the Veteran experiences gout as an active process.  If so, the examiner must discuss in detail how often the Veteran experiences incapacitating exacerbations and whether the gout results in symptom combinations productive of definite impairment of health.  The examiner must also state whether the Veteran's gout is characterized by weight loss and anemia, or productive of a severe impairment to his health, or whether the gout results in constitutional manifestations, associated with active joint involvement, which are totally incapacitating.

If the examiner finds that the Veteran does not have gout as an active process, the examiner must describe, in detail, all of the chronic residuals (such as limitation of motion or ankylosis) of gout, including for each joint identified as affected by gout.  The examiner must conduct a full orthopedic examination of each joint identified by the Veteran as being affected by gout, including range-of-motion testing.  The examiner must discuss, for each such identified joint, whether the Veteran experiences chronic residuals in the joint due to gout, including as due to flare-ups.  For each joint with chronic residuals, the examiner must identify all objective manifestations (such as swelling, muscle spasm, or satisfactory evidence of painful motion) that confirm the presence of limitation of motion.

Clinical findings must include whether, during the examination, there is objective evidence of pain on motion of any joint affected by gout (if pain on motion is present, the examiner must indicate at which point pain begins); weakness, excess fatigability, and/or incoordination associated with the Veteran's gout.  In particular, the examiner must thoroughly discuss whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use.  The examiner must equate such functional losses to additional degrees of limited motion (beyond that shown clinically).  

Note:  To properly evaluate any functional loss due to pain, C&P examiners, as per C&P Service policy, must at the very least undertake repetitive testing (to include at least three repetitions) of the cervical and thoracolumbar spine's range of motion.  See VA Fast Letter 06-25 (Nov. 29, 2006).  Loss of motion, whether clinically shown, or estimated based on functional impairment, must be described for the entire range of motion of each of the joints affected by the Veteran's gout.

2.  The AOJ must ensure that the requested medical report complies with this remand and the questions presented in the request.  If the report is deficient in any manner, it must be returned to the examiner for necessary corrective action, as appropriate.  Any further development indicated by the record should be undertaken.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim for a higher rating must be re-adjudicated in light of all pertinent evidence and legal authority.  Consideration should specifically include whether higher or lower ratings are now warranted for gout, with staging of the rating(s) as deemed warranted based on active process or chronic residuals.  (A rating for an active process may not be combined with the residual ratings for limitation of motion or ankylosis.)  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


